Reason for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 3/21/2022. 
The allowed claims are 1-26.

The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, US 2017/0167761 to Ikeda teaches an air conditioner, the air conditioner including an outdoor unit (500, Fig. 12) through which a refrigerant circulates, a plurality of indoor units (2a-2d) through which a fluid circulates, and a heat exchange device (503) including a plurality of heat exchangers (71a, 71b) that connects the outdoor unit (500) with the plurality of indoor units (2a-2d) and performs heat exchange between the refrigerant and the fluid, a group of pipes that connects the plurality of indoor units with the plurality of heat exchangers (6), and a group of valves (74a-c, 75a-c) that regulates flow of the fluid in the group of pipes, the method comprising:
US 3,795,262 to Post teaches an apparatus and method for charging fluid into a pressurized refrigeration system.
US 4,149,574 to Lehmann teaches apparatus and method for charging and evacuating a liquid from a liquid system.
US 2019/0023427 to Fuller teaches a fill port to provide access to the sublimator during flight for filling the sublimator with water.
The art of record does not teach,
Claim 1
operating, by the air conditioner, in a fluid supply mode, to fill the group of pipes with the fluid;
determining whether an amount of the fluid in the group of pipes is appropriate while continuously filling the group of pipes with the fluid; and
outputting, by an output device, information indicating that filling of fluid has been completed when it is determined that the amount of the fluid is appropriate, wherein the fluid supply mode includes a first fluid supply mode in which the fluid is supplied while the outdoor unit is stopped and a second fluid supply mode in which fluid is supplied while the outdoor unit is operated.
Claim 24
determining whether an amount of the fluid in the group of pipes is appropriate while continuously filling the group of pipes with the fluid, wherein it is determined that the amount of fluid is appropriate when an output duty of a pump of the plurality of pumps operated is in a normal range; and outputting, by an output device, information indicating that filling of fluid has been completed when it is determined that the amount of the fluid is appropriate, wherein the fluid supply mode includes a first fluid supply mode in which the fluid is supplied while the outdoor unit is stopped and a second fluid supply mode in which fluid is supplied while the outdoor unit is operated, wherein the operating in the first fluid supply mode includes a first supply process in which the fluid is supplied and distributed to the plurality of indoor units while the plurality of pumps that pumps the fluid in the group of pipes is stopped, and wherein the operating in the first fluid supply mode further includes a second supply process in which the fluid is supplied and distributed to the plurality of indoor units while some of the plurality of pumps is operated.
Claim 25
operating, by the air conditioner, in a fluid supply mode, to fill the group of pipes with the fluid; determining whether an amount of the fluid in the group of pipes is appropriate while continuously filling the group of pipes with the fluid; and outputting, by an output device, information indicating that filling of fluid has been completed when it is determined that the amount of the fluid is appropriate, wherein the fluid supply mode includes a first fluid supply mode in which the fluid is supplied while the outdoor unit is stopped and a second fluid supply mode in which fluid is supplied while the outdoor unit is operated, and wherein the determining of whether the amount of fluid is appropriate includes operating the plurality of pumps that pumps fluid in the group of pipes and operating the plurality of heat exchangers, and wherein a number of the plurality of indoor units operated varies with a lapse of time.
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763